Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 9, 18, 19-20 are amended.

Response to Arguments
Applicant’s arguments, filed 02/01/2022 have been fully considered and are not persuasive.
Applicants representative contends that in regards to claim 9, “a type of network slice instance” is not taught when a request is received (Remarks, pp. 8-9).  Applicants, specification discloses a type of network slice to be determined by factors such as low latency (para. 53).  Here, Patil teaches an appropriate network slice to assign the UE to, wherein if the utilization information indicates low utilization or high utilization, the UE is assigned to a network slice accordingly (i.e. type of network slice instance)(see para. 59).
Additionally, in regards to claim 9, “allocation of resource subsets…allocated to each of available network slice instances” is contended as not being taught by Patil.  However, Patil teaches slice ID can also uniquely identify the 5G provider space of the network slice (i.e. resource subsets), wherein resource utilization information is included in an UE utilization block that is appended to one of the network slice specific blockchains.  Additionally, the provider space can have multiple slices across various different 5G service providers resources (see paras. 39 and 45).
Applicant remarks include similar contentions to Claims 1 and 18 (Remarks, pp. 9-11).  The above response substantially applies to the similar contentions.
Additionally, in regards to claim 20, “resource transformation entry indicates adjusted allocations of resource subsets” is contended as not being taught by Patil.  However, Patil teaches utilization information for the UE is compiled and subsequently written to the blockchain as a new, most recent UE utilization block, wherein from the UE utilization information block 418, the visited PLMN determines that, in its home PLMN, the UE had heavy utilization on eMBB and very little utilization on URLLC. Therefore, the PLMN may decide to re-use an existing URLLC slice for the UE while creating or instantiating a new eMBB slice for the UE. Once the UE has been registered onto these slices, the visited PLMN will perform utilization monitoring and will continue to commit updated UE utilization information blocks to the blockchain so long as the UE remains in the visited PLMN (i.e. resource transformation entry indicates adjusted resources)(see paras. 68).
Additionally, in regards to claim 1, “determine…using AI…utilization of resources…”  Although, Patil was cited for determining utilization information (see para. 45, 61 and 68), Grinshpun was cited to suggest obviousness to one of ordinary skill in the art to include using AI into Patil teachings of monitoring utilization and further continuously updating to yield predictable results.  One would do so for the benefit of utilizing dynamic slice information (Grinshpun, paras. 43-45).  
Therefore, the rejection is maintained.
Applicants, amendments to claims 19-20 to address Examiner comments are appreciated.  The Examiner comments are withdrawn.

Applicant’s invention as claimed:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al. (US S 2020/0057860), herein after Patil.

Regarding claims 9 and 18, 
Patil teaches a computing device in an edge computing network, comprising: a network interface card (NIC) and processing circuitry coupled to the NIC, the processing circuitry configured to perform operations to: decode a packet data unit (PDU) session request received via the NIC from a client node coupled to the edge computing network, the PDU session request specifying a type of a network slice instance (see figs. 1 and 2, paras. 53 and 59, wherein server systems process registration requests from UE to create, define and provision network slices specified by end user, wherein the request is decrypted (i.e. decode)); 
select a network slice instance from a plurality of available network slice instances based on the type of the network slice instance, the plurality of available network slice instances associated with virtualized network resources of a first network resource provider within the edge computing network (see paras. 45, selecting a network slice to associate with the end user from a plurality of network slice instances, wherein the network slices can be associated with virtualized network sources); 
associate the client node with the selected network slice instance (see paras. 45, selecting a network slice to associate with the end user); 
and communicate via the NIC, a ledger entry to a distributed ledger node within the edge computing network for recordation in a distributed ledger the ledger entry associating the selected network slice instance with the client node, the distributed ledger (see paras. 45 and 55-59, registering UE in block chain ledger for associating the network slice instance, wherein a root block (i.e. “ledger entry”) identifies the network slice to which the UE corresponds); 
further including a plurality of additional ledger entries indicating allocation of resource subsets of the virtualized network resources to each of the plurality of available network slice instances based on utilization of the virtualized network resources of the first network resource provider by the plurality of available network slice instances. (see paras. 39, 45 and 61, then further UE utilization of resources are collected (i.e. resource subsets) and then is committed to the block chain as a new UE utilization block (i.e. additional ledger entry), wherein resource utilization information is included in an UE utilization block that is appended to one of the network slice specific blockchains.  Additionally, the provider space can have multiple slices across various different 5G service providers resources).

Regarding claim 10,
Patil teaches the limitations as the limitations as described in claim 9 above.
Patil further teaches wherein the first network resource provider is a communications service provider (CSP) within the edge computing network, and wherein the virtualized network resources include one or more of:  25at least one radio access network (RAN) of the CSP; a control plane network function of the CSP; a user plane network function of the CSP;  Attorney Docket No. 1884.991US1101 Client Ref. No. AB9718-USat least one hardware processing resource of the CSP in the edge computing network; and at least one data network of the CSP (see paras. 20-23, a communication service provider mobile network within a plurality of domains operates a radio access network for the system). 

Regarding claim 11,
Patil teaches the limitations as the limitations as described in claim 9 above.
Patil further teaches wherein the PDU session request includes a single network slice selection assistance information (S-NSSAI) information element identifying the type of the network slice instance (see paras. 53, UE request generates a NSSAI Network Slice Selection Assistance Information). 

Regarding claim 12,
Patil teaches the limitations as the limitations as described in claim 9 above.
Patil further teaches wherein the type of the network slice 10instance is a slice service type (SST) value (see paras. 47, various types of data flows (indicative of “SST”) are supported by the network slice). 

Regarding claim 13,
Patil teaches the limitations as the limitations as described in claim 12 above.
Patil further teaches wherein the SST value indicates one of: a network slice instance for 5G enhanced mobile broadband (eMBB) communications;  15a network slice instance for ultra-reliable low latency communications (URLLC); and a network slice instance for massive Internet-of-Things (MIoT) communications (see paras. 46-47, various types of data flows (indicative of “SST”) are supported by the network slice including IoT data broadband data and data for different communication attributes). 

Regarding claim 14,
Patil teaches the limitations as the limitations as described in claim 9 above.
Patil further teaches wherein the distributed ledger is a private blockchain associated with the first network resource provider and the distributed ledger node is associated with a blockchain network within the edge computing network (see paras. 33, block chain can be implemented using private and public block chains). 

Regarding claim 15,
Patil teaches the limitations as the limitations as described in claim 14 above.
Patil further teaches wherein the processing circuitry is further configured to perform operations to: encode an authorization message for transmission to a second network resource provider via the NIC, the authorization message authorizing the second 5network resource provider to access the private block chain (see paras. 61-62 and 74, providing private key for authorization to network via controller). 

Regarding claim 16,
Patil teaches the limitations as the limitations as described in claim 15 above.
Patil further teaches wherein the private blockchain further includes a blockchain entry from the second network resource provider, the blockchain entry from the second network resource provider indicating network 10resources of the second network resource provider used for provisioning additional network slice instances (see paras. 39, resource utilization for the blockchain from the network accessed by participant). 

Regarding claim 17,
Patil teaches the limitations as the limitations as described in claim 16 above.
Patil further teaches detect the client node is associated with one of the additional network slice instances; and record via the NIC, a deployment blockchain entry in the private blockchain within the blockchain network, the deployment blockchain entry indicating one of the additional network slice instances of the second network resource provider is 20consumed by the client node (see paras. 67-68, registering network slices in the private blockchain via decryption). 

Regarding claim 20,
Patil teaches the limitations as the limitations as described in claim 19 above.
Patil further teaches record a resource transformation entry in the distributed ledger of the distributed ledger node, the resource transformation entry indicating the adjusted allocations of the resource subsets  (see paras. 51, 65-66, changes or transformation in the UE utilization can lead to updating of ledger allocations).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil and further in view of Cui et al. (US 2017/0367081) and still further in view of Grinshpun et al. (US 2020/0396645), herein after Grinshpun.



Regarding claims 1, 
Patil teaches a system configured to track network slicing operations, the system comprising: memory; and processing circuitry coupled to the memory, the processing circuitry configured to:  10select a network slice instance from a plurality of available network slice instances based on a network slice instance type specified by a client node (see para. 24, create, define and provision network slices specified by end user); 
 the plurality of available network slice instances using virtualized network resources of a first network resource provider (see paras. 24-25, create, define and provision network slices specified by end user, wherein virtualized network sources can be utilized); 
associate the client node with the selected network slice instance (see paras. 34 and 52, associating the end user/participant with the network slice);  
15determine [using an artificial intelligence (AI)-based network inferencing function] utilization of the virtualized network resources of the first network resource provider by the plurality of available network slice instances (see paras. 52-54 and 69-70, slice utilization information is monitored, collected and acted on to perform slice selection, wherein the dynamic rule analysis provides for the most recent utilization characteristics or information); 
and record a ledger entry of associating the selected network slice 20instance with the client node in a distributed ledger of a distributed ledger network (see paras. 45 and 55-59, registering UE in block chain ledger for associating the network slice instance, discloses a root block (i.e. first “ledger entry”) which uniquely identifies the network slice to which the UE corresponds); 
the distributed ledger further including at least a second ledger entry indicating the allocations of resource subsets of the virtualized network resources to each of the plurality of available network slice instances based on the determined utilization  of the virtualized network resources of the first network resource provider. (see paras. 54-61, registering UE in block chain ledger for associating the network slice instance, wherein resources belong to a virtual network function, further UE utilization of resources are collected and then is committed to the block chain as a new UE utilization block (i.e. second ledger entry)).
Patil fails to teach determining allocation of the resource subsets to each of the slices based on the determined utilization.
However, in analogous art Cui teaches determine allocations of resource subsets of the virtualized network resources to each of the plurality of available network slice instances based on the determined utilization (see fig. 3, paras. 31-33, allocating RAN resources among the slices can include determining specific resources (i.e. resource subsets) of the RAN 220 that are supporting services for various types of user equipment devices, wherein the allocations are further determined and configured based on the current utilization and utilization thresholds for the services and resources).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Patil to include determining allocation of the resource subsets to each of the slices based on the determined utilization as taught in Cui.  One would do so for the benefit of allowing configuration of resources based on utilization and target resource (see fig. 3, paras. 31-33).    
Patil in view of Cui teaches dynamic allocation of resources but fails to teach using AI-based network inferencing function to determine utilization of network resources.
However, in analogous art Grinshpun teaches [determine] using an artificial intelligence (AI)-based network inferencing function [utilization of the virtualized network resources of the first network resource provider by the plurality of available network slice instances] (see paras.  51-56, determine using AI engine resource dimensioning/allocation for provisioning of resources for specific network slice, wherein determination is made based on real-time detection of network statistics (see also para. 58)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Patil to include dynamic allocation of resources but fails to teach using AI-based network inferencing function to determine utilization of network resources as taught in Grinshpun.  One would do so for the benefit of using AI to dynamically allocate needed resources (see paras. 51-56).    

Regarding claim 2,
Patil in view of Cui and Grinshpun teaches the limitations as described in claim 1 above.
Patil further teaches wherein the processing circuitry is further configured to: adjust the allocations of the resource subsets to each of the plurality of available network slice instances based on the determined utilization (see paras. 22-23, 52-54 and 59, slice utilization information is monitored, collected and acted on to perform slice selection, wherein based on low or high utilization needs UE associations are adjusted).

Regarding claim 3,
Patil in view of Cui and Grinshpun teaches the limitations as described in claim 2 above.
Patil further teaches record a resource transformation entry in the distributed ledger of the distributed ledger network, the resource transformation entry indicating the adjusted 10allocations of the resource subsets (see paras. 51, 65-66, changes or transformation in the UE utilization can lead to updating of ledger allocations).

Regarding claim 4,
Patil in view of Cui and Grinshpun teaches the limitations as described in claim 2 above.
However, it fails to teach determine using the AI-based network inferencing function a second utilization of a resource subset of the resource subsets of the first network resource and adjust allocations of the resource subset.
Grinshpun further teaches determine using the AI-based network inferencing function, a second 15utilization of a resource subset of the resource subsets of the first network resource provider used by the selected network slice instance associated with the client node; and adjust allocations of the resource subset used by the selected network slice instance based on the determined second utilization (see paras.  51-56, determine using AI engine resource dimensioning/allocation for provisioning of specific resources (i.e. subset) for specific network slice, wherein a new determination is made about a need for a new network resource utilization (i.e. second utilization) based on event (see also, paras. 85)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Patil to include determine using the AI-based network inferencing function a second utilization of a resource subset of the resource subsets of the first network resource and adjust allocations of the resource subset as taught in Grinshpun.  One would do so for the benefit of using AI to dynamically allocate needed resources (see paras. 51-56).    

Regarding claim 5,
Patil in view of Cui and Grinshpun teaches the limitations as described in claim 4 above.
Patil further teaches record a resource transformation entry in the distributed ledger of the distributed ledger network, the resource transformation entry indicating the adjusted 25allocations of the resource subset used by the selected network slice instance (see paras. 51, 65-66, changes or transformation in the UE utilization can lead to updating of ledger allocations).

Regarding claim 6,
Patil in view of Cui and Grinshpun teaches the limitations as described in claim 2 above.
Patil further teaches obtain, from an orchestration provider, a Service Level Agreement (SLA), the SLA defining usage of the virtualized network resources of the first network resource 5provider by network slice instances associated with the client node; and adjust the allocations of the resource subsets to each of the plurality of available network slice instances based on the usage defined in the SLA  (see paras. 44, a service level agreement defines the usage agreements and rules for the network slicing), wherein (see paras. 51, 65-66, changes or transformation in the UE utilization can lead to updating of ledger allocations).


Regarding claim 7,
Patil in view of Cui and Grinshpun teaches the limitations as described in claim 4 above.
However, it fails to teach determine using the AI-based network inferencing function a second utilization of a resource subset of the resource subsets of the first network resource and adjust allocations of the resource subset based on utilization and SLA.
Grinshpun further teaches determine using the AI-based network inferencing function, a second utilization of a resource subset of the resource subsets of the first network resource provider used by the selected network slice instance associated with the client node (see paras.  51-56, determine using AI engine resource dimensioning/allocation for provisioning of specific resources (i.e. subset) for specific network slice, wherein a new determination is made about a need for a new network resource utilization (i.e. second utilization) based on event (see also, paras. 85)).
and 15adjust allocations of the resource subset used by the selected network slice instance based on the determined second utilization and the usage defined in the SLA (see paras.  51-56, adjust dimensioning/allocation for provisioning of specific resources (i.e. subset) for specific network slice, based on event and service level guarantees (see also para. 43)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Patil to include determine using the AI-based network inferencing function a second utilization of a resource subset of the resource subsets of the first network resource and adjust allocations of the resource subset based on utilization and SLA as taught in Grinshpun.  One would do so for the benefit of using AI to dynamically allocate needed resources (see paras. 51-56).    
Regarding claim 8,
Patil in view of Cui and Grinshpun teaches the limitations as described in claim 6 above.
Patil further teaches obtain, from the orchestration provider, an updated SLA, the updated SLA defining updated usage of the virtualized network resources of the first network resource provider by the network slice instances associated with the client node (see paras. 44, a service level agreement defines the usage agreements and rules for the network slicing), wherein see paras. 51, 65-66, changes or transformation in the UE utilization can lead to updating of ledger allocations). 
However, it fails to teach determine using the AI-based network inferencing function updated allocations of the resource subset based on utilization and SLA.
Grinshpun further teaches and determine using the AI-based network inferencing function, updated 25allocations of the resource subset to each of the plurality of available network slice instances based on the updated usage defined by the updated SLA (see paras.  51-56, adjust dimensioning/allocation for provisioning of specific resources (i.e. subset) for specific network slice, based on new event and service level guarantees (see also para. 43), further wherein updates are made based on real-time detection of network statistics (see also para. 58)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Patil to include determine using the AI-based network inferencing function updated allocations of the resource subset based on utilization and SLA as taught in Grinshpun.  One would do so for the benefit of using AI to dynamically allocate needed resources (see paras. 51-56).    

Regarding claim 19,
Patil in view of Cui and Grinshpun teaches the limitations as described in claim 18 above.
However, it fails to teach determine using the AI-based network inferencing function updated allocations of the resource subset based on utilization and SLA.
Grinshpun further teaches determine using an artificial intelligence (AI)-based network inferencing 15function, utilization of the virtualized network resources of the first network resource provider by the plurality of available network slice instances and adjust allocations of the resource subsets to each of the plurality of available network slice instances based on the determined utilization (see paras.  51-56, determine and adjust using AI engine resource dimensioning/allocation for provisioning of resources for specific network slice, wherein determination is made based on real-time detection of network statistics (see also para. 58)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Patil to include determine using the AI-based network inferencing function updated allocations of the resource subset based on utilization and SLA as taught in Grinshpun.  One would do so for the benefit of using AI to dynamically allocate needed resources (see paras. 51-56).    






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458